                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA



FRANK BACA,                                  Case No. 1:15-cv-01916-DAD-JDP

               Plaintiff,

       v.

MARTIN BITER, et al.,
                                             ORDER & WRIT OF HABEAS CORPUS
               Defendants.                   AD TESTIFICANDUM
                                     /

Frank Baca, CDCR # C-50051, a necessary and material witness in a settlement conference in
this case on January 17, 2020, is confined in the Sierra Conservation Center (SCC), in the
custody of the Warden. In order to secure this inmate’s attendance it is necessary that a Writ of
Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate before
Magistrate Judge Stanley A. Boone at the U. S. District Court, Courtroom #9, 2500 Tulare
Street, Fresno, California 93721, on Friday, January 17, 2020 at 9:30 a.m.

                              ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above to participate in a
      settlement conference at the time and place above, until completion of the settlement
      conference or as ordered by the court.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.


                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, SCC, 5100 O’Byrnes Ferry Road, Jamestown, California 95327:

WE COMMAND you to produce the inmate named above to testify before Judge Boone at the
time and place above, until completion of the settlement conference or as ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.
IT IS SO ORDERED.


Dated:   December 11, 2019
                             UNITED STATES MAGISTRATE JUDGE
